Citation Nr: 1009545	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-21 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty from May 1985 to August 1987.  
The Veteran died in October 2004.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In January 2009, the appellant submitted additional evidence 
in support of her claim, and indicated that she was not 
waiving consideration by the Agency of Original Jurisdiction 
(AOJ) of the evidence in the first instance.  However, the 
Board notes that a copy of the evidence submitted, a medical 
treatise, was already of record as of the last AOJ 
adjudication of the claim in August 2008.  Therefore, remand 
for consideration by the AOJ of this evidence is not 
necessary.  See 38 C.F.R. §§ 19.37, 20.1304 (2009).


FINDINGS OF FACT

1.  During his lifetime, the Veteran was service-connected 
for a back disability described as right L-5/S-1 herniated 
nucleus pulposus with sciatica of both lower extremities, 
which was rated as 60 percent disabling; and status post 
septorhinoplasty, residuals of nasal fracture, which was 
rated as 10 percent disabling.  

2.  The Veteran died in October 2004 and the cause of death 
has been widely undetermined but was likely from chronic 
abuse of prescription and non-prescription drugs.  

3.  The preponderance of the evidence is against a finding 
that the Veteran's service-connected disabilities caused or 
contributed substantially or materially to his death, or that 
the disabilities made him materially less capable of 
resisting the fatal disease or had a material influence in 
impacting/or accelerating death. 


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
Veteran's death. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2004, November 2004, and 
May 2008, the RO satisfied its duty to notify the appellant 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2009).  Specifically, the RO notified the appellant 
of: information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the appellant was 
expected to provide.  In light of the Board's denial of the 
appellant's claim, no effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Certain additional VCAA notice requirements attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a Veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).   The 
appellant was provided with notice criteria required by Hupp 
in the May 2008 letter.  

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2009).  Service treatment records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  A VA medical 
opinion and independent medical opinions have been rendered 
in conjunction with the claim.  Thus, the duties to notify 
and assist have been met.

Analysis

The appellant essentially contends that the Veteran's death 
was related to his service-connected back disability and/or 
medication that he was taking for treatment therefor.  In 
written statements, she has clarified that she believes that 
his back disability led to the deterioration of his life 
which eventually led to his death.  

To establish service connection for the cause of a Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  A service 
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  A contributory 
cause of death must be causally connected to the death and 
must have "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. 
§ 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 
39 (1994).

In this case, the Veteran died in October 2004.  The initial 
death certificate gave no cause of death pending toxicology 
due to the decomposition of the Veteran's body when found, 
and amendment to the death certificate noted that the cause 
of death was undetermined.  

A subsequent autopsy report noted that possible causes of 
death included enlarged heart, seizure disorder, and drug 
toxicity.  The examiners were unable to distinguish between 
the possible causes with medical certainty and the cause and 
manner of death was undetermined.   

Pursuant to the Board's request, an October 2009 medical 
expert opinion report  was rendered by two physicians, one in 
internal medicine and one in neurology.  The examiners noted 
that the exact cause of the Veteran's death could not be 
determined.  However, upon review of the claims folder in 
conjunction with the autopsy report, the examiners noted it 
was likely that the Veteran's cause of death was related to 
chronic, and perhaps acute, abuse of prescription and non-
prescription drugs.  The examiners reasoned that the medical 
records were replete with information regarding the various 
drugs the Veteran was taking and that Valium was found in the 
post-mortem toxicology.  Also, the examiners noted the 
Veteran's multiple hospital admissions with a discharge 
diagnosis of polysubstance abuse and cited to the specific 
records demonstrating the Veteran's abuse thereof.  

At the time of his death, the Veteran was service-connected 
for a back disability described as right L-5/S-1 herniated 
nucleus pulposus with sciatica of both lower extremities, 
which was rated as 60 percent disabling from June 1996; and 
status post septorhinoplasty, residuals of nasal fracture, 
for which a 10 percent rating was assigned.  He had been in 
receipt of a total disability rating for compensation 
purposes (TDIU) from June 12, 1996 until February 26, 1997; 
(after which he briefly had hospitalization for which he was 
assigned a 100 % rating under 38 C.F.R. § 4.30, and 
concurrently during which he had special monthly compensation 
(SMC)) until a TDIU was re-assigned May 1, 1997, until his 
death in October 2004, all of which was less than 10 years 
prior to his death.

The next inquiry, therefore, is whether the Veteran's 
service-connected disabilities or treatment therefor, either 
singly or jointly with some other condition, acted as the 
immediate or underlying cause of death, or were in any manner 
etiologically related thereto, or whether such a causal or 
etiological relationship unlikely. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability. 38 
C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Any increase in severity of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the non-service-connected 
condition, will be service connected.  

A June 2006 VA examiner noted that there was nothing in the 
pre and post mortem medical records suggesting that the cause 
of death was related in any significant way to the service-
connected disabilities.  He opined that it was less likely 
than not the cause of death was service-related.  

The October 2009 examiners opined that it was not at least as 
likely as not the Veteran's service-connected disabilities or 
treatment therefor, either singly or jointly with some other 
condition, acted as the immediate or underlying cause of 
death, or were in any manner etiologically related thereto.  
They also noted that such a causal or etiological 
relationship was unlikely.  Upon extensive review of the 
Veteran's medical records, the examiners found that there was 
nothing regarding the Veteran's low back or nasal disability 
that would be expected to have contributed to his death.  
They stated that treatment for these disabilities did not 
result in the Veteran's death, and that his polysubstance 
abuse should not be construed as treatment for either of his 
service-connected disabilities and they could not attribute 
his polysubstance abuse to either of these disabilities.  

The examiners also found that it was not at least as likely 
as not that the Veteran's service-connected disabilities or 
treatment therefor contributed to the cause of his death in 
that it/they contributed substantially or materially to 
death, combined to cause death, or aided or lent assistance 
to the production of death.  They reasoned that such a 
contribution to his cause of death was unlikely, and 
supported their conclusion with the reasons stated 
immediately above.  

Lastly, the examiners noted it was not at least as likely as 
not that the debilitating effects of the Veteran's service-
connected disabilities or treatment thereof made him 
materially less capable of resisting the fatal disease or had 
a material influence in impacting and/or accelerating death.  
They stated that the primary cause of death was so 
overwhelming that eventual death would have been anticipated 
irrespective of his coexisting conditions, thereby rendering 
such a debilitating effect or material influence upon his 
cause of death unlikely.  They concluded that there was no 
medical evidence that either of the Veteran's service-
connected disabilities or any treatment that he received for 
them would have predisposed him to death 
        
The Board finds the opinions cited above to be probative as 
they were definitive, based upon a complete and extensive 
review of the Veteran's entire claims file, supported by 
detailed rationale, and rendered by multiple clinicians.  
Accordingly, the opinion is found to carry significant 
weight.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Crucially, 
the appellant has not provided any competent medical evidence 
to rebut the opinions against the claim or otherwise diminish 
their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 
492-93 (1995). 

In adjudicating this claim, the Board must assess the 
competence and credibility of the appellant.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (noting that competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the appellant is competent 
to attest to her observations of the Veteran.  Layno; 38 
C.F.R. § 3.159(a)(2).  Here, she argues that the Veteran's 
service-connected back disability caused an overall 
deterioration in his life, which eventually led to his death; 
in essence, she appears to contend that the service-connected 
back disability was an indirect cause of the Veteran's death.  
However, as a lay person, she is not competent to diagnose 
any medical disorder or render an opinion as to the cause of 
the Veteran's death because she does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board also notes that the appellant provided the Board 
with extensive information regarding living with disabilities 
and chronic conditions.  Medical treatise evidence can, in 
some circumstances, constitute competent medical evidence.  
See 38 C.F.R. § 3.159(a)(1) (finding that competent medical 
evidence may include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports and analyses).  However, medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see 
also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Because the 
information provided in the literature is generic and does 
not specifically relate to the facts and circumstances 
surrounding this particular case, it holds less probative 
weight than the determinations of the examiners noted above, 
who reviewed the specific evidence in this case and rendered 
opinions based on the entire record. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


